PER CURIAM.
Gary Ward appeals from an indeterminate ten-year sentence to the custody of the Board of Correction, imposed upon him for lewd conduct with a minor in violation of I.C. § 18-6607. The sole issue is whether the district court abused its sentencing discretion.
Ward pled guilty to the charge, which arose from an incident involving his stepdaughter. The maximum penalty for the crime is life imprisonment. The presentence report shows several prior convictions, both for misdemeanors and for felonies. The report also indicates that Ward *545has a history of abusing minors sexually. Having reviewed the full record and having considered the sentence review criteria set forth in State v. Toohill, 103 Idaho 565, 650 P.2d 707 (Ct.App.1982), we conclude that the district court did not abuse its discretion, but, on the contrary, exercised leniency towards the defendant. The sentence is therefore affirmed.